Royal Bank of Canada Filed Pursuant to Rule424(b)(2) Registration Statement No. 333-189888 Pricing Supplement Dated April 23, 2015 To the Prospectus Dated July 23, 2013 and Prospectus Supplement Dated July 23, 2013 $500,000,000 1.000% Senior Notes, Due April 27, 2017 Royal Bank of Canada We will pay interest on the 1.000% Senior Notes, due April 27, 2017, which we refer to in this pricing supplement as the Notes, semi-annually on April 27 and October 27 of each year.We will make the first interest payment on October 27, 2015.The Notes will mature on April 27, 2017.The Notes will be our unsecured obligations and will rank equally with all of our other unsecured and unsubordinated indebtedness from time to time outstanding.We will issue the Notes in minimum denominations of $1,000 and integral multiples thereof. We may not redeem the Notes prior to their maturity.There is no sinking fund for the Notes.All payments on the Notes are subject to our credit risk. The CUSIP number for the Notes is 78012KDW4. The Notes will not be listed on any securities exchange. Investing in the Notes involves a number of risks.See “Risk Factors” on page P-4 of this pricing supplement and beginning on page S-1 of the prospectus supplement dated July 23, 2013. The Notes are unsecured and are not savings accounts or insured deposits of a bank.The Notes are not insured or guaranteed by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation or any other governmental agency or instrumentality of Canada or the United States. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined that this pricing supplement is truthful or complete.Any representation to the contrary is a criminal offense. $325,000,000 Aggregate Principal Amount of the Notes Traded April 22, 2015 $175,000,000 Aggregate Principal Amount of the Notes Traded April 23, 2015 Per Note Total Per Note Total Price to public 99.970% $ 324,902,500 99.996% $ 174,993,000 Underwriting discount 0.05% $ 162,500 0.05% $ 87,500 Proceeds to Royal Bank of Canada 99.920% $ 324,740,000 99.946% $ 174,905,500 We will deliver the Notes in book-entry only form through the facilities of The Depository Trust Company (“DTC”) (including through its indirect participants Euroclear, Clearstream and CDS Clearing and Depository Services Inc. (“CDS”)) on or about April 27, 2015, against payment in immediately available funds. Sole Book Runner RBC Capital Markets 1.000% Senior Notes, Due April 27, 2017 Royal Bank of Canada TERMS OF THE NOTES We describe the basic features of the Notes in the sections of the prospectus dated July 23, 2013 called “Description of Debt Securities” and prospectus supplement dated July 23, 2013 called “Description of the Notes We May Offer,” subject to and as modified by the provisions described below. Issuer: Royal Bank of Canada (“Royal Bank”) Issue: Senior Global Medium-Term Notes, Series F Title of Series: 1.000% Senior Notes, due April 27, 2017 Ranking: Senior Aggregate Principal Amount Initially Being Issued: US $500,000,000 Currency: U.S. Dollars Minimum Denominations: $1,000 and integral multiples thereof Pricing Date: April 22, 2015 with respect to $325,000,000 aggregate principal amount of the Notes traded April 22, 2015, and April 23, 2015 with respect to $175,000,000 aggregate principal amount of the Notes traded April 23, 2015. Issue Date: April 27, 2015 Maturity Date: April 27, 2017 CUSIP / ISIN: 78012KDW4 / US78012KDW45 Interest Rate: For each Interest Period, the Notes will bear interest at the fixed rate of 1.000% per annum. Interest Payment Dates: Semi-Annually, on each April 27 and October 27, beginning on October 27, 2015 and ending on the Maturity Date, subject to the Payment Convention, as described below. Interest Periods: The Notes will bear interest from and including each Interest Payment Date (or in the case of the initial Interest Period, the Issue Date) to but excluding the following Interest Payment Date (or, in the case of the final Interest Period, the Maturity Date) (each such period, an “Interest Period”), subject to the Payment Convention, as described below. Day Count Fraction: Interest will be computed and paid on a 30/360 basis (based upon a 360-day year of twelve 30-day months). Payment Convention: If any Interest Payment Date or the Maturity Date falls on a day that is not a Business Day, the required payment of principal, premium, if any, and/or interest will be made on the next succeeding Business Day, and no additional interest will accrue in respect of the payment made on that next succeeding Business Day. P-2 1.000% Senior Notes, Due April 27, 2017 Royal Bank of Canada Business Day: A Monday, Tuesday, Wednesday, Thursday or Friday that is neither a legal holiday nor a day on which banking institutions are authorized or required by law to close in New York City or Toronto. Record Dates for Interest Payments: The fifteenth calendar day, whether or not a Business Day, immediately preceding the related Interest Payment Date. Redemption at our Option: Not applicable. Repayment at Option of Holder: Not applicable. Sole Book Runner: RBC Capital Markets, LLC Listing: The Notes will not be listed on any securities exchange or quotation system. Public Offering Price: 99.970% with respect to $325,000,000 aggregate principal amount of the Notes traded April 22, 2015, and 99.996% with respect to $175,000,000 aggregate principal amount of the Notes traded April 23, 2015. Underwriting Discount: 0.05% Clearance and Settlement: DTC (including through its indirect participants Euroclear and Clearstream, as described under “Description of Debt Securities—Ownership and Book-Entry Issuance” in the prospectus dated July 23, 2013, and through CDS as described in “Clearance and Settlement”). Terms Incorporated in the Master Note: All of the terms appearing above and including the item captioned “Repayment at Option of Holder” under the caption “Terms of the Notes” on pages P-2 and P-3 of this pricing supplement. The Notes are part of a series of senior debt securities of Royal Bank entitled “Senior Global Medium-Term Notes, Series F.”The Notes will have the CUSIP No. 78012KDW4. P-3 1.000% Senior Notes, Due April 27, 2017 Royal Bank of Canada RISK FACTORS An investment in the Notes is subject to the risks described below, as well as the risks described under “Risk Factors” in the accompanying prospectus, dated July 23, 2013, and the accompanying prospectus supplement, dated July 23, 2013.The Notes are not secured debt.You should carefully consider whether the Notes are suited to your particular circumstances.This pricing supplement should be read together with the accompanying prospectus, dated July 23, 2013, and the accompanying prospectus supplement, dated July 23, 2013.The information in the accompanying prospectus and the accompanying prospectus supplement is supplemented by, and to the extent inconsistent therewith replaced and superseded by, the information in this pricing supplement.This section describes the most significant risks relating to an investment in the Notes.We urge you to read the following information about these risks, together with the other information in this pricing supplement and the accompanying prospectus and accompanying prospectus supplement, before investing in the Notes. Investors Are Subject to Our Credit Risk, and Market Perceptions About Our Creditworthiness May Adversely Affect the Market Value of the Notes. Investors are dependent on our ability to pay all amounts due on the Notes on the interest payment dates and at maturity, and, therefore, investors are subject to our credit risk and to changes in the market’s view of our creditworthiness.Any decrease in the market’s view on or confidence in our creditworthiness is likely to adversely affect the market value of the Notes. The Market Value of the Notes May Be Influenced by Unpredictable Factors. The market value of your Notes may fluctuate between the date you purchase them and the Maturity Date. Several factors, many of which are beyond our control, will influence the market value of the Notes. Factors that may influence the market value of the Notes include: · supply and demand for the Notes, including inventory positions with the underwriters or any other market-maker; · interest rates in the market and expectations about future interest rates; · the creditworthiness of Royal Bank; · the time remaining to the maturity of the Notes; and · economic, financial, political, regulatory or judicial events that affect financial markets generally. The Notes Will Not Be Listed on Any Securities Exchange and Secondary Trading May Be Limited. The Notes will not be listed on any securities exchange.Therefore, there may be little or no secondary market for the Notes.The underwriters may, but are not obligated to, make a market in the Notes.Even if there is a secondary market, it may not provide enough liquidity to allow you to trade or sell the Notes easily.Because we do not expect that other broker-dealers will participate significantly in the secondary market for the Notes, the price at which you may be able to trade your Notes is likely to depend on the price, if any, at which the underwriters are willing to transact.If at any time the underwriters were not to make a market in the Notes, it is likely that there would be no secondary market for the Notes.Accordingly, you should be willing to hold your Notes to maturity. P-4 1.000% Senior Notes, Due April 27, 2017 Royal Bank of Canada ADDITIONAL AMOUNTS We will pay any amounts to be paid by us on the Notes without deduction or withholding for, or on account of, any and all present or future income, stamp and other taxes, levies, imposts, duties, charges, fees, deductions or withholdings (“taxes”) now or hereafter imposed, levied, collected, withheld or assessed by or on behalf of Canada or any Canadian political subdivision or authority that has the power to tax, unless the deduction or withholding is required by law or by the interpretation or administration thereof by the relevant governmental authority.At any time a Canadian taxing jurisdiction requires us to deduct or withhold for or on account of taxes from any payment made under or in respect of the Notes, we will pay such additional amounts (“Additional Amounts”) as may be necessary so that the net amounts received by each holder (including Additional Amounts), after such deduction or withholding, shall not be less than the amount the holder would have received had no such deduction or withholding been required. However, no Additional Amounts will be payable with respect to a payment made to a holder of a Note, or of a right to receive payment in respect thereto (a “Payment Recipient”), which we refer to as an “Excluded Holder,” in respect of any taxes imposed because the beneficial owner or Payment Recipient: (i) is someone with whom we do not deal at arm’s length (within the meaning of the Income Tax Act (Canada)) at the time of making such payment; (ii) is subject to such taxes by reason of its being connected presently or formerly with Canada or any province or territory thereof other than by reason of the holder’s activity in connection with purchasing such Note, the holding of such Note or the receipt of payments thereunder; (iii) is, or does not deal at arm’s length with a person who is, a “specified shareholder” (as defined in subsection 18(5) of the Income Tax Act (Canada)) of Royal Bank; (iv) presents such Note for payment (where presentation is required) more than 30 days after the relevant date (except to the extent that the holder thereof would have been entitled to such Additional Amounts on presenting a Note for payment on the last day of such 30 day period); for this purpose, the “relevant date” in relation to any payments on any Note means: (a) the due date for payment thereof, or (b) if the full amount of the monies payable on such date has not been received by the trustee on or prior to such due date, the date on which the full amount of such monies has been received and notice to that effect is given to holders of the Notes in accordance with the indenture; (v) could lawfully avoid (but has not so avoided) such withholding or deduction by complying, or requiring that any agent comply with, any statutory requirements necessary to establish qualification for an exemption from withholding or by making, or requiring that any agent make, a declaration of non-residence or other similar claim for exemption to any relevant tax authority; or (vi) is subject to deduction or withholding on account of any tax, assessment, or other governmental charge that is imposed or withheld by reason of the application of Sections 1471 through 1474 of the United States Internal Revenue Code of 1986 (or any successor provisions) (the “Internal Revenue Code”), any regulation, pronouncement, or agreement thereunder, official interpretations thereof, or any law implementing an intergovernmental approach thereto, whether currently in effect or as published and amended from time to time. P-5 1.000% Senior Notes, Due April 27, 2017 Royal Bank of Canada For the avoidance of doubt, we will not have any obligation to pay any holders Additional Amounts on any tax which is payable otherwise than by deduction or withholding from payments made under or in respect of the Notes. We will also make such withholding or deduction and remit the full amount deducted or withheld to the relevant authority in accordance with applicable law.We will furnish to the trustee, within 30 days after the date the payment of any taxes is due pursuant to applicable law, certified copies of tax receipts evidencing that such payment has been made or other evidence of such payment satisfactory to the trustee.We will indemnify and hold harmless each holder of Notes (other than an Excluded Holder) and upon written request reimburse each such holder for the amount of (x) any taxes so levied or imposed and paid by such holder as a result of payments made under or with respect to the Notes, and (y) any taxes levied or imposed and paid by such holder with respect to any reimbursement under (x) above, but excluding any such taxes on such holder’s net income or capital. SUPPLEMENTAL TAX CONSIDERATIONS The following does not purport to be a complete analysis of all tax considerations relating to the Notes. Prospective purchasers of the Notes should consult their tax advisers as to the consequences under the tax laws of the country of which they are resident for tax purposes and the tax laws of Canada and the United States of acquiring, holding and disposing of the Notes and receiving payments of interest, principal and/or other amounts under the Notes. This summary is based upon the law as in effect on the date of this pricing supplement and is subject to any change in law that may take effect after such date. U.S. FEDERAL INCOME TAX CONSIDERATIONS For a discussion of the material U.S. federal income tax consequences of owning the Notes, please see the section “Tax Consequences—United States Taxation” in the accompanying prospectus, dated July 23, 2013.We have determined that the Notes will not be treated as issued with a greater than de minimis amount of original issue discount for U.S. federal income tax purposes.This discussion is only applicable to you if you are a U.S. holder (as defined in the accompanying prospectus).If you are not a U.S. holder, please consult your own tax advisor. CANADIAN FEDERAL INCOME TAX CONSIDERATIONS For a discussion of the material Canadian federal income tax consequences of investing in the Notes, please see the section “Tax Consequences—Canadian Taxation” in the accompanying prospectus, dated July 23, 2013.This discussion is only applicable to you if you are a Non-resident Holder (as defined in the accompanying prospectus).If you are not a Non-resident Holder, please consult your own tax advisor. P-6 1.000% Senior Notes, Due April 27, 2017 Royal Bank of Canada BENEFIT PLAN INVESTOR CONSIDERATIONS A fiduciary of a pension, profit-sharing or other employee benefit plan (a “plan”) subject to the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), should consider the fiduciary standards of ERISA in the context of the plan‘s particular circumstances before authorizing an investment in the debt securities. Any purchaser or holder of debt securities or any interest therein will be deemed to have represented (both on behalf of itself and any plan) by its purchase and holding of the debt securities that either (1) it is not a plan and is not purchasing those debt securities on behalf of or with “plan assets” of any plan or (2) the purchase and holding of the debt securities will not constitute a non-exempt prohibited transaction under ERISA or the Internal Revenue Code.In addition, any purchaser or holder of debt securities or any interest therein which is a non-ERISA arrangement will be deemed to have represented by its purchase or holding or, if applicable, exchange of the debt securities that its purchase and holding will not violate the provisions of any similar law. For a further discussion of benefit plan investor considerations, please see the discussion under the heading “Benefit Plan Investor Considerations” in the accompanying prospectus, dated July 23, 2013. P-7 1.000% Senior Notes, Due April 27, 2017 Royal Bank of Canada CLEARANCE AND SETTLEMENT The discussion below supplements the discussion under “Description of Debt Securities—Ownership and Book-Entry Issuance” in the accompanying prospectus, dated July 23, 2013, and is subject to the limitations and exceptions set forth therein.Unless the context otherwise requires or as set forth in herein, any references to settlement through Euroclear or Clearstream in the accompanying prospectus shall also include settlement through CDS. The Notes will settle through DTC, and its indirect participants Euroclear, Clearstream and CDS.For a description of DTC, Euroclear and Clearstream, see “Description of Debt Securities—Ownership and Book-Entry Issuance” in the accompanying prospectus, dated July 23, 2013. Considerations Relating to CDS The information concerning CDS has been taken from, or is based upon, publicly available documents. CDS is Canada’s national securities clearing and depository services organization. Functioning as a service utility for the Canadian financial community, CDS provides a variety of computer automated services for financial institutions and investment dealers active in Canadian and international capital markets. CDS participants (“CDS Participants”) include banks, investment dealers and trust companies, and may include underwriters which participate in the distribution of the securities. Indirect access to CDS is available to other organizations that clear through or maintain a custodial relationship with a CDS Participant. Payments, deliveries, transfers, exchanges, notices and other actions relating to the securities made through CDS may only be processed through CDS Participants and must be completed in accordance with existing CDS rules and procedures. CDS operates in Montreal, Toronto, Calgary and Vancouver to centralize securities clearing functions through a central securities depository. CDS is wholly owned by The Canadian Depositary for Securities Limited, a private corporation owned by TMX Group Limited, a reporting issuer in Canada. CDS is the clearing house for equity trading on both the Toronto and Montreal stock exchanges and also clears a substantial volume of “over-the-counter” trading in equities and bonds. If you plan to hold your interest in the Notes through CDS, you will follow the settlement procedures in accordance with market conventions applicable to transactions in book-based Canadian domestic bonds. P-8 1.000% Senior Notes, Due April 27, 2017 Royal Bank of Canada SUPPLEMENTAL PLAN OF DISTRIBUTION (CONFLICT OF INTERESTS) We have entered into a terms agreement, dated as of April 22, 2015 with respect to $325,000,000 aggregate principal amount of the Notes traded April 22, 2015, and April 23, 2015 with respect to $175,000,000 aggregate principal amount of the Notes traded April 23, 2015, with the underwriters, pursuant to the Distribution Agreement, dated July 23, 2013, among us and the agents party thereto for the purchase and sale of the Notes.We have agreed to sell to each of the underwriters, and each of the underwriters has agreed to purchase from us, the principal amount of the Notes shown opposite its name at the public offering prices set forth above. Name Principal Amount of the Notes Traded April 22, 2015 Principal Amount of the Notes Traded April 23, 2015 Total Principal Amount of the Notes RBC Capital Markets, LLC $ $ $ DaKoy Capital Markets, LLC $ $
